Title: To George Washington from Alexander Hamilton, 19 November 1793
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Departmt Novr 19. 1793.
          
          The Secretary of the Treasury respectfully submits to the consideration of the
            President of the United States a letter from the Commissioner of the revenue of the 15
            instant, transmitting two proposals respecting the Carpenters work of the Tybee
            Lighthouse in Georgia.
          The Secretary agrees in sentiment with the Commissioner of the revenue that it is for
            the interest of the United States to close with the second proposal of Adrianus van
              Denne.
          
            A. Hamilton
          
        